EXHIBIT 10.13

DATED 7 March 2006

EALING STUDIOS OPERATIONS LIMITED (1)

- and -

COVALENT GROUP LIMITED (2)

LEASE

of

Unit 2A Walpole Court

Ealing, London W5

Term: 3 years

Initial rent: £26,500 p.a. exclusive

HUNTER PEDDELL PROPERTY LAW

Albany House

Claremont Lane

Esher

Surrey KT10 9DA

Tel: 01372 477900

Fax: 01372 479829

Ref: IH



--------------------------------------------------------------------------------

CONTENTS

 

          Page

1

   DEFINITIONS    4

2

   INTERPRETATION    6

3

   DEMISE    7

4

   INTRODUCTION    7

5

   RENT    7

6

   OUTGOINGS    7

7

   REPAIR AND DECORATION    7

8

   ALTERATIONS    8

9

   SIGNS    9

10

   USER    9

11

   ALIENATION    9

12

   LEGAL OBLIGATIONS    12

13

   PLANNING    13

14

   DEFECTIVE PREMISES    13

15

   ENCROACHMENTS    14

16

   LANDLORD’S RIGHTS    14

17

   COSTS    15

18

   INTEREST    15

19

   INDEMNITY    15

20

   YIELDING UP    15

21

   QUIET ENJOYMENT    16

22

   REPAIR    16

23

   INSURANCE    16

24

   RECOVERY OF MONEY    16

25

   USER    16

26

   EASEMENTS    16

27

   EXERCISE OF RIGHTS OF ENTRY    17

28

   LIABILITY    17

29

   COMPENSATION    17

30

   NOTICES    17

 

2



--------------------------------------------------------------------------------

31

   RIGHT OF RE- ENTRY    18

32

   INSOLVENCY    18

33

   GUARANTOR’S OBLIGATIONS    19

34

   CERTIFICATION    20

35

   CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999    20

36

   BREAK CLAUSE    20

37

   EXCLUSION OF LANDLORD AND TENANT ACT 1954    21

38

   LAND REGISTRATION ACT 2002    21

39

   DELIVERY    21 SCHEDULE 1 - RIGHTS    22 SCHEDULE 2 - EXCEPTIONS AND
RESERVATIONS    23 SCHEDULE 3 - INCUMBRANCES    24 SCHEDULE 4 - REGULATIONS   
25 SCHEDULE 5 - SERVICES    25

 

3



--------------------------------------------------------------------------------

THIS LEASE is made the 7th day of March 2006

BETWEEN:

 

  (1) EALING STUDIOS OPERATIONS LIMITED (Company Number 3902482) whose
registered office is at Ealing Studios, Ealing Green, Ealing, London W5 5EP and
any person for the time being entitled to the reversion immediately expectant on
the End of the Term (“the Landlord”)

 

  (2) COVALENT GROUP LIMITED (Company Number 04117828) whose registered office
is at 9 Frederick Sanger Road, Surrey Research Park, Guildford, Surrey GU2 7YD
and any person in whom the Term is from time to time vested (“the Tenant”)

PART ONE: DEFINITIONS AND INTERPRETATION

 

1 DEFINITIONS

Where in this deed the following words in bold type commence with capital
letters they have the following meanings unless the context otherwise requires:-

Authority means any statutory, public, local or other competent authority or a
court of competent jurisdiction

Break Date means either 1 May 2007 or 1 November 2008

Building means the land and building together known as Walpole Court, Ealing,
London W5 for identification shown edged red on Plan A

Clause means a clause of this deed

Common Parts means such entrances, passages, staircases, circulation areas,
lifts, service roads, service yards, loading bays, forecourts, lavatories and
other areas from time to time provided for the common use of tenants, occupiers,
visitors or any of them

Conduit means any pipe, drain, culvert, sewer, flue, duct, gutter, wire, cable,
optic fibre, conduit, channel and other medium for the passage or transmission
of water, soil, gas, air, smoke, electricity, light, information or other matter
and all ancillary equipment or structures

End of the Term means the determination of the Term by expiry, forfeiture,
notice, surrender or otherwise

Facilities means such systems and facilities as may from time to time be
provided for the amenity of the Building such as security and surveillance
systems; fire alarms and prevention equipment, sprinklers, heating, ventilation
and air conditioning plant; public address and other communication facilities

Insurance Rent means £530 a year

Interest means interest at the Interest Rate (both before and after any
judgement) calculated on a daily basis from the date on which interest becomes
chargeable on any payment pursuant to any provision of the Lease to the date
upon which such payment is made, such interest to be compounded with rests at
the usual quarter days

Interest Rate means 4% pa above the base lending rate from time to time of the
Royal Bank of Scotland (or of such other bank as the Landlord may give notice
from time to time)

 

4



--------------------------------------------------------------------------------

Lease means this lease as from time to time varied or supplemented whether by
deed, licence or otherwise

Legal Obligation means any obligation relating to the Premises or their
occupation or use imposed by any present or future statute or any statutory
instrument, EC directive with direct effect, mandatory code of practice,
regulation, order, notice, direction or requirement of any Authority,
irrespective of the person on whom such obligation is imposed

Party means the Landlord or the Tenant or the Guarantor (if any)

Permitted User means any use within class B1 of the schedule to the Town &
Country Planning (Use Classes) Order 1987 (to which Clause 2.6 shall not apply)

Plans mean the plans annexed to this deed

Planning Acts means the Town and Country Planning Act 1990 and all other
statutes containing provisions relating to town and country planning when from
time to time in force and all other statutes, statutory instruments, regulations
and orders included by virtue of Clause 2.6

Premises means Unit 2A Walpole Court, Ealing, London shown for the purposes of
identification only edged red on Plan B and all and any part of such property
and any additions thereto including:-

 

  (a) the internal finishes of the walls and of the floor and ceiling slabs
dividing the Unit from other parts of the Building but not those walls or slabs
themselves and ceilings and floorboards but not other load bearing members of
the floor

 

  (b) internal walls which are not load bearing

 

  (c) the internal finishes of any load bearing walls, columns, or floor or
ceiling slabs within the Unit but not those walls, columns or slabs themselves

 

  (d) the doors, door frames, windows and window frames of the Unit

 

  (e) Conduits and Facilities to the extent that they are within and exclusively
serve the Unit (but no other Conduits or Facilities)

 

  (f) Fixtures and fittings at the Unit wherever fixed except those fixed by the
Tenant which are generally regarded as tenant’s or trade fixtures

But for the avoidance of doubt no areas outside the boundaries of the walls, the
floor and the ceiling containing the Unit are included in the Premises (without
prejudice to any rights expressly granted to the Tenant)

Regulations means the regulations set out in Schedule 4 and any others from time
to time published by the Landlord in addition to or in substitution for those
regulations in the interests of good estate management

Rent means £26,500 a year

Rent Commencement Date means 1 February 2006

Retained Property means all parts of the Building which are not from time to
time Units including (without prejudice to the generality of the foregoing)

 

5



--------------------------------------------------------------------------------

  (a) the Common Parts

 

  (b) office and other accommodation for staff managing the Building

 

  (c) plant rooms

 

  (d) storage areas

 

  (e) Conduits and Facilities within or serving the Building except those within
and exclusively serving a Unit

 

  (f) all parts of the structure, walls, foundations and roofs of the Building
that are not included in the Premises nor would be included in the premises
demised by leases of all other Units if they were let on the same basis as the
Premises

Schedule means a schedule to this deed

Service Rent means £2650 a year

Services means the services described in schedule 5 to this Lease

Term means 3 years commencing on 1 December 2005 and expiring on 30 November
2008

Unit means an individual unit of accommodation in the Building that is let or
otherwise exclusively occupied or designed or intended for letting or exclusive
occupation otherwise than in connection with the provision of Services

VAT means Value Added Tax or other tax of a similar nature (and unless otherwise
expressly stated all references to Rent or other monies payable by the Tenant
are exclusive of any VAT charged or chargeable thereon)

 

2 INTERPRETATION

The provisions of the Lease shall unless the context otherwise requires be
construed as follows:-

 

  2.1 Obligations and liabilities of a party comprising more than one person are
obligations and liabilities of such persons jointly and severally

 

  2.2 Words importing one gender include all other genders

 

  2.3 The singular includes the plural and vice versa

 

  2.4 A covenant by the Tenant not to do something shall be construed as
including a covenant not to permit or knowingly to suffer it to be done by a
third party

 

  2.5 A consent or approval to be given by the Landlord is not effective for the
purposes of the Lease unless it is in writing and signed by or on behalf of the
Landlord

 

  2.6 Reference to a statute includes any amendment, modification, extension,
consolidation or re-enactment of it and any statutory instrument, regulation or
order made under it which is for the time being in force

 

6



--------------------------------------------------------------------------------

  2.7 Headings to Clauses, Schedules or parts of the Lease do not affect the
interpretation or construction of the Lease

PART TWO: DEMISE

 

3 DEMISE

The Landlord demises the Premises to the Tenant:-

 

  3.1 together with the rights set out in Schedule 1

 

  3.2 except and reserving to the Landlord as set out in Schedule 2

 

  3.3 to hold the same to the Tenant for the Term

 

  3.4 subject to all rights, easements, quasi-easements, restrictions, covenants
and liabilities affecting the Premises including without prejudice to the
generality of the foregoing those described in Schedule 3

 

  3.5 yielding and paying to the Landlord (all of which shall be reserved as
rents)the Rent the Insurance Rent and the Service Rent without any deduction by
equal quarterly payments in advance on the usual quarter days in every year and
proportionately for any period of less than a year the first payment of the Rent
to be made on the Rent Commencement Date and the first payment of the Insurance
Rent and the Services Rent to be made on completion of this Lease

PART THREE: TENANT’S COVENANTS

 

4 INTRODUCTION

The Tenant covenants with the Landlord as set out in this part of the Lease

 

5 RENT

The Tenant shall pay the Rent as provided in part two of the Lease without
deduction or set-off

 

6 OUTGOINGS

 

  6.1 The Tenant shall pay and indemnify the Landlord against all rates, taxes,
assessments, impositions, duties, charges and outgoings now or at any time
during the Term payable by the owner or occupier of or otherwise due in respect
of the Premises (except any tax assessed on the Landlord or any superior
landlord in respect of its ownership of, rental income from or any dealing with
its reversionary interest)

 

  6.2 The Tenant shall pay by way of further rent and keep the Landlord
indemnified against all VAT which may from time to time be charged on the Rent
or on any other monies payable by the Tenant under the Lease

 

  6.3 The Tenant shall pay and indemnify the Landlord against all charges for
electricity, gas and other services at the Premises

 

7 REPAIR AND DECORATION

The Tenant shall:-

 

  7.1 Keep the Premises at all times in good and substantial repair and
condition

 

7



--------------------------------------------------------------------------------

  7.2 Keep all Facilities comprised within the Premises and which exclusively
serve the Premises in good working order

 

  7.3 Clean the Premises regularly and maintain them at all times in a clean and
tidy condition

 

  7.4 Clean all windows regularly and at least once a month

 

  7.5 Decorate and keep the Premises decorated to a reasonable standard

 

  7.6 Within three months (or sooner in emergency) of receipt of notice from the
Landlord of any breach of this Clause carry out the repair, cleaning or
decoration required to remedy the breach and if the Tenant fails diligently to
comply with such notice and the Landlord enters the Premises to carry out such
work the Tenant shall upon demand pay to the Landlord as a debt all costs which
the Landlord lawfully and properly so incurs

 

8 ALTERATIONS

 

  8.1 The Tenant shall not:

 

  (a) alter or interfere with any part of the Building which is not comprised in
the Premises or expressly authorised by Schedule 1

 

  (b) make any addition or alteration to the Premises unless permitted by this
Clause

 

  8.2 The Landlord will not unreasonably withhold consent for the carrying out
of an Internal Alteration in a manner consistent with the Regulations and the
other provisions of the Lease

 

  8.3 Internal Alteration means:-

 

  (a) an alteration to the interior of the Premises which does not affect any
load bearing part of the Building

 

  (b) the installation of or an alteration to a Conduit or Facility forming part
of the Premises

 

  8.4 The Landlord may before giving consent require:-

 

  (a) the submission to the Landlord of drawings and specifications (in
triplicate) showing the proposed Internal Alteration

 

  (b) the execution of such licence to carry out the Internal Alteration as the
Landlord may reasonably require

 

  8.5 The Tenant may without the consent of the Landlord install internal
demountable partitioning if:-

 

  (a) it does not interfere with the operation of the Facilities

 

  (b) it does not impose any requirement for new or additional means of escape
in case of fire

 

8



--------------------------------------------------------------------------------

  8.6 Any such partitioning installed by the Tenant shall be and remain a
tenant’s fixture for all purposes of the Lease

 

9 SIGNS

The Tenant shall not:-

 

  9.1 fix anything outside the Premises nor to the exterior or interior of any
doors or windows, unless permitted by this Clause

 

  9.2 display any flashing or moving sign which is visible from outside the
Premises

 

  9.3 display any notice, sign, poster or advertisement which is visible from
outside the Premises except to indicate the name and business of the Tenant in a
manner first approved by the Landlord (such approval not be unreasonably
withheld)

 

10 USER

 

  10.1 The Tenant shall not use the Premises otherwise than for the Permitted
User

 

  10.2 The Tenant shall not use the Premises in a manner which may be or become
or cause a nuisance, annoyance, disturbance, inconvenience, injury or damage to
the Landlord or any other person

 

  10.3 The Tenant shall not reside or sleep on the Premises, nor use them for
any sale by auction or for any dangerous, noisy or offensive purpose or for any
illegal or immoral activity

 

  10.4 The Tenant shall not overload the structure of the Building

 

  10.5 The Tenant shall not make use of Conduits beyond their capacity nor in a
manner which may block or damage them and in particular will not stop up or
obstruct or permit oil, grease or other deleterious matter or substance to enter
any drain or sewer

 

  10.6 The Tenant shall comply with the Regulations

 

11 ALIENATION

 

  11.1 Unless otherwise permitted under this Clause the Tenant shall not:-

 

  (a) hold the Premises expressly or impliedly on trust for another person

 

  (b) part with possession of the Premises

 

  (c) share possession of the premises with another person

 

  (d) allow anyone other than the Tenant any lawful subtenant or their
respective officers and employees to occupy the Premises

 

9



--------------------------------------------------------------------------------

Assignment

 

  11.2 The Tenant shall not assign a part (as distinct from the whole) of the
Premises

 

  11.3 The Tenant shall not assign the whole of the Premises without prior
consent of the Landlord (which will not be unreasonably withheld)

 

  11.4 It is agreed that for the purposes of Section 19 (1A) of the Landlord and
Tenant Act 1927 the Landlord may withhold its consent to an assignment if any of
the following circumstances exist:-

 

  (a) there is a substantial breach of a covenant in the Lease by the Tenant

 

  (b) the proposed assignee is a member of the same group of companies (as
defined by Section 42 of the Landlord and Tenant Act 1954) as the Tenant

 

  (c) in the reasonable opinion of the Landlord the proposed assignment will
have a materially detrimental effect on the value of the Landlord’s reversionary
interest in the Building

 

  11.5 It is agreed that for the purposes of Section 19 (1A) of the Landlord and
Tenant Act 1927 the Landlord may grant consent subject to any of the conditions
set out below:-

 

  (a) the proposed assignee has if reasonably required by the Landlord procured
a covenant by deed with the Landlord from individuals who are or a company which
is reasonably acceptable to the Landlord as surety for the assignee

 

  (b) the proposed assignee has if reasonably required by the Landlord deposited
with the Landlord such sum as the Landlord reasonably requires as security for
the performance by the assignee of its obligations under the Lease

 

  (c) the Tenant has first entered into an authorised guarantee agreement as
defined in Section 16 of the Landlord and Tenant (Covenants) Act 1995

 

  (d) the Tenant has if reasonably required by the Landlord first procured that
any surety for it under the Lease has entered into any such authorised guarantee
agreement required under clause 11.5(c) in such terms as the Landlord shall
reasonably require for the purpose of guaranteeing the performance by the Tenant
of its obligations under the authorised guarantee agreement

 

  11.6 It is agreed that the Landlord may withhold consent to an assignment of
the whole of the premises on a ground which is not referred to in Clause 11.4
and that it may grant consent subject to a condition which is not specified in
clause 11.5 subject in each case to such withholding of consent or imposition of
a condition being reasonable

Charges

 

  11.7 The Tenant shall not charge a part (as distinct from the whole) of the
Premises

 

  11.8 The Tenant may without consent charge the whole of the Premises to a bank
or similar financial institution for the purpose only of borrowing money on the
security of the Lease

 

10



--------------------------------------------------------------------------------

Underlettings

 

  11.9 The Tenant shall not underlet the whole or any part (other than whole
floors) of the Premises:-

 

  (a) unless the proposed undertenant has first convenanted by deed with the
Landlord in such form as the Landlord may reasonably require that with effect
from the date of the underlease and during the term thereof the undertenant will
observe and perform all the provisions of the underlease to be observed and
performed by the undertenant

 

  (b) (where the proposed undertenant is a corporate body and the Landlord
reasonably so requires) without first procuring a covenant by deed with the
Landlord from two individuals who are a company which is acceptable to the
Landlord as surety for the undertenant

 

  (c) except by way of a permitted underlease

 

  (d) without the prior written consent of the Landlord (which will not be
unreasonably withheld)

 

  11.10  A permitted underlease is an underlease which

 

  (a) is granted without any fine or premium

 

  (b) reserves a rent not less than the best rent which the Tenant ought
reasonably to obtain in the open market upon the grant of such underlease;

 

  (c) incorporates provisions requiring the undertenant to obtain the Landlord’s
consent (which shall not unreasonably be withheld) to any proposed assignment of
the premises comprised in the underlease and requiring the proposed assignee to
covenant by deed with the Landlord in such form as the Landlord may reasonably
require that with effect from the date of the assignment of the premises
comprised in the underlease and until such premises are further lawfully
assigned the proposed assignee will observe and perform all the provisions of
the underlease to be observed and performed by the undertenant

 

  (d) is (so far as is consistent with an underlease) in a form substantially
the same as the Lease

 

  (e) is excluded from the operation of sections 24-28 of the Landlord and
Tenant Act 1954

 

  11.11  The Tenant shall enforce and shall not waive or vary, the provisions of
an underlease

 

11



--------------------------------------------------------------------------------

Associated Companies

 

  11.12  The Tenant may share occupation of the Premises with a company which is
a member of the same group (as defined by Section 42 of the Landlord and Tenant
Act 1954):-

 

  (a) for so long as both the Tenant and that company remain members of the same
group

 

  (b) provided that no tenancy is created

 

  (c) provided that within 21 days of such sharing the Landlord receives notice
of the company sharing occupation and the address of its registered office

Notification

 

  11.13  The Tenant shall upon request from time to time provide within one
month all information which the Landlord may request under section 40
(1) (a) and (b) of the Landlord and Tenant Act 1954

 

  11.14  The Tenant shall within 28 days of any assignment, charge or underlease
of or of any other devolution of the Lease or of any interest deriving from the
Lease give notice thereof to the Landlord’s solicitor, produce for registration
the original or a certified copy of the document effecting or evidencing such
devolution and pay such reasonable registration fee as the Landlord’s solicitor
may require being not less than £30 (plus VAT)

 

12 LEGAL OBLIGATIONS

 

  12.1 The Tenant shall observe and comply with all Legal Obligations

 

  12.2 If the Tenant receives from an Authority formal notice of a Legal
Obligation it shall forthwith produce a copy to the Landlord, and if such Legal
Obligation is in the Landlord’s opinion contrary to the interests of the
Landlord the Tenant shall at the joint cost of the Landlord and the Tenant make
such objection or representation against it as the Landlord may require

 

  12.3 Where a Legal Obligation requires the carrying out of works the Tenant
shall so far as such Legal Obligation permits also comply with the provisions of
the Lease in relation to such works

 

  12.4 Without prejudice to the generality of this Clause, the Tenant shall in
particular observe and comply with all Legal Obligations of any appropriate
Authority relating to health, safety, means of escape in case of fire, and the
protection and preservation of life and property, carrying out such works of
modification and improvement to the Premises as may from time to time be
required by such Legal Obligations (the Landlord however having the right (but
no obligation) to carry out such works where the Legal Obligation affects both
the Premises and other Units in which event the Tenant shall upon demand repay
to the Landlord all costs and expenses reasonably so incurred by the Landlord
which are attributable to the Premises)

 

  12.5 The Tenant shall carry out any works to the Premises not only in
accordance with all Legal Obligations but also with good quality materials, and
in a good and workmanlike manner, and to the reasonable satisfaction of the
Landlord

 

12



--------------------------------------------------------------------------------

  12.6 The Tenant shall not do or omit to do in relation to the Premises or
their use or occupation anything by reason of which the Landlord may incur any
liability whether for costs, a penalty, damages, compensation or otherwise

 

  12.7 The Tenant shall not cause or permit a nuisance on or in relation to the
Premises, and if a nuisance occurs shall forthwith take all necessary action to
abate it

 

  12.8 The Tenant shall perform and observe all covenants and other provisions
contained or referred to in any documents listed in Schedule 3 insofar as they
relate to or affect the Premises or their use or occupation

 

  12.9 If the Tenant does not comply with a Legal Obligation, or does not abate
a nuisance, the Landlord may do what it considers necessary to comply with the
Legal Obligation or abate the nuisance and the Tenant shall upon demand pay to
the Landlord all costs which the Landlord so incurs

 

13 PLANNING

 

  13.1 The provisions of this Clause supplement the general obligations imposed
by Clause 12

 

  13.2 The Tenant shall not commit a breach of planning control (as defined in
section 171A(1) of the Town and Country Planning Act 1990) in relation to the
Premises

 

  13.3 The Tenant shall observe and comply with the Planning Acts in relation to
the Premises

 

  13.4 The Tenant shall make no application for planning permission in relation
to the Premises or the Building without the Landlord’s prior consent (such
consent shall not be unreasonably withheld)

 

  13.5 The Tenant shall supply to the Landlord promptly and without further
request copies of all applications, notices, decisions and other formal
communications under the Planning Acts which relate in any way to the Premises,
and where such communications relate only to the Premises or to an application
made by the Tenant then the Tenant shall at its own expense take such action to
protect the Landlords interests as the Landlord may lawfully and properly
require

 

  13.6 The Tenant shall not implement a planning permission until the Landlord
has given its consent (such consent not be to unreasonably withheld where
planning permission is granted pursuant to an application approved by the
Landlord) and if such planning permission is implemented the Tenant shall:-

 

  (a) comply with all conditions imposed by the planning permission and any
related planning agreement

 

  (b) carry out all works before the End of the Term

 

14 DEFECTIVE PREMISES

The Tenant shall promptly give notice to the Landlord of any defect in the
Premises in respect of which the Landlord may have a liability or duty of care
under the Lease, the Defective Premises Act 1972 or any other Legal Obligation

 

13



--------------------------------------------------------------------------------

15 ENCROACHMENTS

 

  15.1 The Tenant shall not stop up, darken or obstruct any window or light at
the Premises

 

  15.2 The Tenant shall not permit and shall take all reasonable measures to
prevent any new window, light, opening, doorway, pathway, Conduit or other
encroachment or easement being made or acquired in, against, out of, or upon the
Premises

 

16 LANDLORD’S RIGHTS

 

  16.1 The Tenant shall permit the Landlord, any superior landlord and persons
authorised by any of them to exercise any right excepted and reserved by
Schedule 2 and in addition the right to enter the Premises at all reasonable
times after not less than two days’ notice (except in emergency) with tools and
equipment (if appropriate):-

 

  (a) to inspect the Premises to ascertain whether the Tenant is complying with
the Lease, or to view their state and condition, or to make surveys, or to show
the Premises to prospective tenants or purchasers, or for any other reasonable
purpose

 

  (b) to execute works following the Tenant’s failure to comply with a notice
served under Clause 7.6 (without prejudice to any other remedy available to the
Landlord)

 

  (c) to abate a nuisance if the Tenant does not do so

 

  (d) to comply with a Legal Obligation if the Tenant does not do so

 

  (e) to take schedules or inventories

 

  (f) to inspect or execute works of repair, maintenance, decoration,
construction, alteration, improvement or otherwise to the Building or other
property (including those parts of the Retained Property within or bounding the
Premises)

the person entering causing as little damage and disturbance as is reasonably
practicable and making good as soon as practicable any physical damage to the
Premises so caused

 

  16.2 The Tenant shall permit the Landlord, any superior landlord and persons
authorised by any of them to carry out any works of repair, construction,
development, improvement, alteration or otherwise to, or use in any way, the
Building (apart from the Premises) or any other property, and to erect
scaffolding notwithstanding interference with the access of light or air to the
Premises or temporary interference with any other right or easement, but so far
as practicable pedestrian access to the Premises and supplies or water, gas and
electricity and drainage (where applicable) will be maintained at all times
during normal business hours

 

  16.3 The Tenant shall permit the affixation to suitable parts of the Premises
of reletting notices during the six months preceding the End of the Term and of
notices relating to the disposal or acquisition of any reversionary interest at
any time

 

  16.4 Any entry by the Landlord under this Clause shall not constitute a
forfeiture or repudiation of the Lease

 

14



--------------------------------------------------------------------------------

17 COSTS

The Tenant shall pay, and indemnify the Landlord against, all liability, costs,
fees, charges, disbursements and expenses lawfully and properly incurred and
consequent upon:-

 

  17.1 an application for the Landlord’s consent (whether or not the consent is
given or the application is withdrawn)

 

  17.2 a schedule of dilapidations during the Term or after the End of the Term

 

  17.3 notice pursuant to a provision of the Lease or under sections 146 or 147
of the Law of Property Act 1925 and proceedings under those sections even if
forfeiture is avoided otherwise than by relief granted by the court

 

  17.4 the recovery of arrears of Rent or other sums payable under the Lease

 

  17.5 the enforcement of any covenant or obligation of the Tenant under the
Lease

 

  17.6 complying with a Legal Obligation if the Tenant does not do so

 

18 INTEREST

Without prejudice to any other right or remedy of the Landlord, the Tenant shall
pay to the Landlord interest on any Rent and VAT (if applicable) which is not
paid to the Landlord on the date it is due (whether payment is formally demanded
or not) and interest on any other sum which is not paid to the Landlord by the
later of the date it is due and the date fourteen days after a demand for
payment is made

 

19 INDEMNITY

The Tenant is responsible for, and shall indemnify and keep the Landlord
indemnified against, all claims, demands, actions or proceedings made or brought
and all losses, damages, costs, expenses and liabilities incurred, suffered or
arising directly or indirectly in respect of or otherwise connected with:-

 

  19.1 the use and occupation of the Premises

 

  19.2 the state of repair and condition of the Premises (except to the extent
(if any) caused by any act or default of the Landlord)

 

  19.3 any act, default, omission or negligence of the Tenant or of any other
person at the Premises with the express or implied authority of the Tenant or of
anyone deriving title through the Tenant

 

  19.4 any breach of any covenant or other provision of the Lease to be observed
or performed by the Tenant

 

20 YIELDING UP

At the End of the Term the Tenant shall:-

 

  (a) remove all signs and tenant’s fixtures and fittings and furniture and
effects making good any damage to the Premises so caused

 

15



--------------------------------------------------------------------------------

  (b) remove any alterations or additions to the Premises if and to the extent
requested by the Landlord making good any damage to the Premises so caused

 

  (c) replace with carpets of equal or better quality and appearance any fitted
carpets provided by the Landlord at the commencement of the Term

 

  (d) yield up the Premises in a state and condition consistent with due
compliance by the Tenant with its covenants and obligations under the Lease

PART FOUR: LANDLORD’S COVENANTS

 

21 QUIET ENJOYMENT

The Landlord covenants with the Tenant that it will permit the Tenant peaceably
and quietly to hold and enjoy the Premises without any interruption or
disturbance from or by the Landlord or any person claiming under or in trust for
the Landlord

 

22 REPAIR

The Landlord covenants with the Tenant that it will maintain the Building
(excluding the Premises) the Common Parts, the Conduits and the Facilities in
good and substantial repair and condition and will use its reasonable endeavours
to provide the Services PROVIDED THAT the Landlord shall not incur any liability
for any failure or interruption in any of the Services provided by the Landlord
or for any damage injury or inconvenience to person or property arising from
such failure or interruption due to mechanical breakdown failure or malfunction
overhauling maintenance repair or replacement strikes labour disputes or
shortages or any cause or circumstance beyond the control of the Landlord

 

23 INSURANCE

The Landlord covenants with the Tenant that it will insure the Building
throughout the Term against loss or damage by fire and such other risks as the
Landlord shall in its absolute discretion determine to the full value of the
cost of rebuilding the same

PART FIVE: MISCELLANEOUS PROVISIONS

 

24 RECOVERY OF MONEY

In addition to any other remedy available to the Landlord all moneys due from
the Tenant to the Landlord under the Lease may be recovered as if such moneys
were reserved as rent

 

25 USER

The Landlord does not warrant that the Premises may lawfully be used for any
purpose authorised under the Lease

 

26 EASEMENTS

 

  26.1 The Tenant is not entitled to, and the Premises do not enjoy, any right
of light or air which might restrict or interfere with the free use of any other
property for building or any other purpose

 

  26.2 The operation of Section 62 of the Law of Property Act 1925 is excluded
from the Lease and the only rights granted with the Premises are those expressly
granted in the Lease

 

16



--------------------------------------------------------------------------------

27 EXERCISE OF RIGHTS OF ENTRY

A person exercising any right of entry granted or reserved under the Lease in
order to carry out works must:-

 

  (a) give reasonable prior notice to the relevant Party (except in emergency)

 

  (b) exercise the right in a manner which causes as little damage and
inconvenience as is practicable in the circumstances

 

  (c) make good any physical damage caused as soon as is reasonably practicable

 

28 LIABILITY

 

  28.1 The Landlord is not responsible to the Tenant or to anyone in the
Building with the Tenant’s express or implied authority for any accident,
injury, damage or loss

 

  28.2 The Landlord is not responsible for any accident, injury, damage or loss
resulting or alleged to result from the negligence, act or omission of any
tenant, employee, officer or agent of the Landlord or of any other person in the
Building

 

29 COMPENSATION

Any statutory right of the Tenant to claim compensation from the Landlord
whether on vacating the Premises or otherwise is excluded to the extent that the
law allows

 

30 NOTICES

 

  30.1 Any notice by one party (the sender) to another (the recipient) must be
in writing

 

  30.2 A notice is duly served if given by any means from time to time
authorised by law including:-

 

  (a) if delivered to the recipient

 

  (b) if sent by first class registered or recorded delivery post addressed to
the recipient

 

  (c) if sent by fax to the recipient

in each case at an authorised address

 

  30.3 Any notice so served shall be deemed to have been received as follows:-

 

  (a) if delivered - on the day of delivery if delivered at least two hours
before the close of business hours on a business day and in any other case on
the next business day

 

  (b) if sent by post (otherwise than at a time when the sender is or ought
reasonably to be aware of a disruption of the relevant postal service) - two
business days after posting, exclusive of the day of posting

 

  (c)

it sent by fax (unless the sender knows or ought reasonably to know that the
transmission has failed or is incomplete) - at the time of transmission,

 

17



--------------------------------------------------------------------------------

 

if received at least two hours before the close of business hours on a business
day, and in any other case on the next business day

 

  30.4 For the purposes of this clause:-

 

  (a) an authorised address means any of the following:

 

  (i) in the case of a company incorporated in England, Scotland or Wales its
registered office

 

  (ii) in the case of an individual his address as stated in this deed or other
address last known to the sender

 

  (iii) in the case of a partnership its principal place of business as stated
in this deed or other principal place of business last known to the sender

 

  (b) a business day means any day except Saturday, Sunday or a bank or public
holiday

 

  (c) business hours means the hours of 9:30 a.m. to 5:30 p.m. on a business day

PART SIX: FORFEITURE

 

31 RIGHT OF RE- ENTRY

The Landlord may forfeit the Lease by proceedings or by re-entering the Premises
(or part of them as if re-entering the whole) if:

 

  31.1 any Rent remains unpaid 21 days after it is due (whether formally
demanded or not)

 

  31.2 any covenant or stipulation in the Lease which is to be performed or
observed by the Tenant is not performed or observed

 

  31.3 the Tenant (or any one party included within the definition of the
Tenant) or any guarantor for the Tenant becomes Insolvent (as defined in the
next Clause)

 

32 INSOLVENCY

Insolvent means for the purposes of this part of the Lease:-

 

  32.1 for a company:-

 

  (a) the appointment of a receiver, administrative receiver, liquidator or
administrator

 

  (b) any proceedings in court (including the presentation of a petition) for
the appointment of an administrator or liquidator

 

  (c) the making of a voluntary arrangement

 

  (d) any other analogous event from time to time in England and Wales or any
other applicable jurisdiction

but excluding a voluntary liquidation for the purpose of amalgamation

 

18



--------------------------------------------------------------------------------

  32.2 for an individual:

 

  (a) the appointment of a receiver or a trustee in bankruptcy

 

  (b) any proceedings in court (including the presentation of a petition) for a
bankruptcy order

 

  (c) the making of an individual voluntary arrangement or deed of arrangement

 

  (d) any other analogous event from time to time in England and Wales or any
other applicable jurisdiction

 

  32.3 for a partnership:

 

  (a) the appointment of a receiver, liquidator or administrator

 

  (b) any proceedings in court (including the presentation of a petition) for
the appointment of an administrator or liquidator

 

  (c) the making of a voluntary arrangement

 

  (d) any other analogous event from time to time in England and Wales or any
other applicable jurisdiction

PART SEVEN: GUARANTEE

 

33 GUARANTOR’S OBLIGATIONS

 

  33.1 The Guarantor covenants with the Landlord that during the Term (or until
earlier release by operation of law or otherwise) the Tenant shall punctually
pay the Rent and observe and perform the covenants and other provisions of the
Lease, and in case of default the Guarantor will pay the Rent and observe and
perform the covenants and other provisions of the Lease, and in case of default
the Guarantor will pay the Rent and observe and perform the covenants and
provisions in respect of which the Tenant is in default and make good to the
Landlord on demand, and indemnify the Landlord against, all losses, damages,
costs and expenses thereby arising or incurred by the Landlord

 

  33.2 The liability of the Guarantor shall not be affected in any way by:

 

  (a) any neglect or forbearance of the Landlord in enforcing payment of Rent or
observance or performance of the covenants and provisions of the Lease

 

  (b) any time or indulgence given to the Tenant by the Landlord

 

  (c) any refusal by the Landlord to accept Rent from the Tenant following a
breach of covenant by the Tenant

 

  (d) any agreement with the Tenant, any licence or consent granted to the
Tenant, or any variation in the terms of the Lease

 

19



--------------------------------------------------------------------------------

  (e) the death of the Tenant (if an individual) or the dissolution of the
Tenant (if a company), or the Tenant otherwise ceasing to exist

 

  (f) a surrender of part of the Premises, except that the Guarantor will have
no liability in relation to the surrendered part in respect of any period
following the date of surrender

 

  (g) any other act, matter or thing, or the release of any person, apart from
the express release in writing of the Guarantor

 

  33.3 If the Tenant is a company and is dissolved, or if the liquidator or the
trustee in bankruptcy of the Tenant or the Crown disclaims the Lease, the
Guarantor shall upon written notice from the Landlord given within twelve months
after the date of dissolution or disclaimer accept a new lease of the Premises:-

 

  (a) for a term commencing on the date of dissolution or disclaimer and
continuing for the residue then remaining unexpired of the Term at the Rent then
payable under the Lease

 

  (b) subject to and with the benefit of the Lease if still subsisting

 

  (c) subject to the same covenants and provisions as in the Lease (without
however requiring any other person to act as guarantor)

such new lease to take effect from the date of dissolution or disclaimer and to
be granted at the cost of the Guarantor who shall execute and deliver to the
Landlord a counterpart of it

PART EIGHT: CERTIFICATION, CONTRACTS (RIGHTS OF THIRD PARTIES) ACT, BREAK
CLAUSE, EXCLUSION OF LANDLORD AND TENANT ACT 1954, LAND REGISTRATION ACT,
DELIVERY

 

34 CERTIFICATION

 

  34.1 It is hereby certified that there is no agreement for lease to which the
Lease gives effect

 

  34.2 This is a new tenancy for the purposes of the Landlord and Tenant
(Covenants) Act 1995

 

35 CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

Unless the Contracts (Rights of Third Parties) Act 1999 is expressly stated to
apply, no person other than the Landlord or the Tenant may enforce any term of
the Lease under that Act

 

36 BREAK CLAUSE

The Landlord or the Tenant may terminate this Lease on a Break Date by giving to
the other not less than six months’ prior written notice and if such notice is
given then on the expiry of the notice this Lease shall absolutely terminate and
be of no further effect but such termination shall be without prejudice to the
rights of either party in respect of any antecedent claim or breach of covenant
or condition hereunder Provided That any notice served by the Tenant shall only
take effect if the Tenant shall have paid all rent and other sums payable and
demanded up to the relevant Break Date

 

20



--------------------------------------------------------------------------------

37 EXCLUSION OF LANDLORD AND TENANT ACT 1954

 

  37.1 In this clause:-

“Act” means the Landlord and Tenant Act 1954 as amended

“Order” means the Regulatory Reform (Business Tenancies) (England and Wales)
Order 2003

 

  37.2 The Parties agree under the provisions of Section 38A (1) of the Act that
the provisions of Sections 24 to 28 of the Act shall be excluded in relation to
the tenancy hereby granted and the Parties acknowledge that a notice in the form
set out in Schedule 1 to the Order was served on the Tenant by the Landlord and
that a statutory declaration in the form set out in Schedule 2 of the Order was
made by or on behalf of the Tenant on 24 February 2006.

 

38 LAND REGISTRATION ACT 2002

 

  38.1 If this Lease should be registered at H M Land Registry under the Land
Registration Act 2002 the Tenant will procure that the Tenant is registered as
proprietor of this Lease as soon as reasonably possible after the date of this
Lease and will deliver to the Landlord within 10 days of registration official
copies of the registered title evidencing that the Tenant is registered
proprietor of this Lease

 

  38.2 The Tenant will procure that all rights granted or reserved by this Lease
are properly noted against the affected titles

 

  38.3 The Tenant shall lodge on behalf of the Landlord with the Tenant’s
application to register this Lease any applications in Land Registry forms EX1
and EX1A required by the Landlord

 

  38.4 After the expiry or sooner determination of the Term the Tenant shall
take all steps open to the Tenant to close the Tenant’s registered title to this
Lease and to remove all entries in the Landlord’s registered title relating to
this Lease and the rights granted by it

 

39 DELIVERY

This deed remains undelivered until the date hereof

 

21



--------------------------------------------------------------------------------

SCHEDULE 1 - RIGHTS

The Tenant and those deriving title through or otherwise authorised by the
Tenant shall have the following rights in common with others during the Term
(subject always to compliance with the Regulations):

 

1 at all times during normal business hours the right of access to and egress
from the Premises on foot through the Common Parts and the right otherwise to
use the Common Parts for the purposes for which they are intended

 

2 right to connect into and use (subject to the regulations of any appropriate
Authority) Conduits for the supply of services and for drainage and such other
conduits as may from time to time be available for connection to individual
Units

 

3 right to connect into and use such Facilities as may from time to time be
available for connection to individual Units

 

4 right of support and protection for the Premises from the remainder of the
Building

 

5 right to park one private motor vehicle in the car park adjacent to the
Building

 

22



--------------------------------------------------------------------------------

SCHEDULE 2 - EXCEPTIONS AND RESERVATIONS

The following rights are excepted and reserved to the Landlord:-

 

1 all rights of support and protection afforded by the Premises

 

2 right to free and uninterrupted passage and running of water, drainage, gas,
electricity, communication and other services by any Conduit or Facility forming
part of the Retained Property in or passing through the Premises and the right
to enter the Premises in order to inspect, clean, maintain, repair, renew,
remove, divert or make connections with any Conduit or Facility or to install
any new Conduit or Facility

 

3 all rights which the Tenant covenants to permit under part three of the Lease

 

23



--------------------------------------------------------------------------------

SCHEDULE 3 - INCUMBRANCES

The matters referred to in the registers of title numbers MX165455 and AGL31684
at HM Land Registry

 

24



--------------------------------------------------------------------------------

SCHEDULE 4 - REGULATIONS

 

1 Loading, unloading, delivery and despatch of goods is to be carried out only
in the areas and by means of the entrances designated for such purposes and at
the times stipulated by the Landlord

 

2 No unnecessary obstruction must be caused in any part of the Common Parts

 

3 No sound amplification equipment shall be used in a manner which is audible
outside the Premises

 

4 Due precautions shall be taken to avoid water freezing in Conduits within the
Premises

 

5 Fire escape doors and corridors are not to be obstructed nor used except in
emergency

 

6 Vehicular traffic may only use service areas for loading and unloading at
times stipulated by the Landlord and no parking in or obstruction of service
areas is permitted: the Landlord reserves the right to remove or immobilise
vehicles which do not comply with this regulation

 

7 The Premises are to be secured against intrusion when not in use

SCHEDULE 5 - SERVICES

 

1. Provision of security

 

2. Repair maintenance and cleansing of roadways and other external Common Parts

 

3. External window cleaning bi-annually

 

4. Provision of external lighting

 

25



--------------------------------------------------------------------------------

EXECUTED AS A DEED BY EALING STUDIOS OPERATIONS LIMITED

acting by:

Director:

 

/S/ Jeremy Peltzer, Studio Director

 

EXECUTED AS A DEED BY COVALENT GROUP LIMITED

acting by:

Director:

 

/s/ David Holloway, Managing Director

 

26